Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
1.	Applicant’s amendment dated August 31st, 2022 responding to the Office Action 06/02/2022 provided in the rejection of claims 1-20.
2.	Claims 1-20 are pending in the application, of which claims 1, 10 and 16 are in independent form and which have been fully considered by the examiner.
3.	Claims 4-5, 14-15 and 20 are objected.

Response to Amendments
4.	(A) Regarding specification objection: Specification objection raised in previous office action is withdrawn in view of Applicants’ amendment.
(B) Regarding claim objections: Claim objections raised in previous office action is withdrawn in view of Applicants’ arguments.
 (C) Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Rick Kazman (Evaluating the Effects of Architectural Documentation: A Case Study of a Large Scale Open Source Project, 2015).

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claim 1, 3, 6, 8, 9, 10, 12, 13, 16 and 19 recites the limitation "two or more causes".  This limitation should be changed to – two or more discrete causes --
  Appropriate correction is required.			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 7, 10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. No. 2021/0004312 A1 –art of record – herein after Tanaka) in view of Rick Kazman (Evaluating the Effects of Architectural Documentation: A Case Study of a Large Scale Open Source Project, 2016 – herein after Kazman).

Regarding claim 1. 
Tanaka discloses 
A computer-implemented method comprising: 
receiving a ticket relating to a software event in a software development system (A new issue ticket describing an issue for a test that failed and that has a test case identifier is received – See Abstract); 
searching one or more [public] forums on software development for the software event (the diagnosis command suggestion system 140 provides an option to use a keyword search of the comments to search for diagnosis commands as an alternative to the command detection model 180; searching, using a command detection model, for a first comment that contains a diagnosis command, while moving up a timeline, starting from a comment that immediately precedes a concluding owning team change event– See paragraphs [0037, 0058-0059]. The diagnosis commands from comments in an issue tracking system are found by logging conversations between team members relating to diagnosis in issue tracking system – See paragraph [0063]); 
identifying two or more topics on the software event from one or more conversations from the one or more public forums that regard the software event (FIG. 5 provides a few comments and team members, a complex set of issue ticket comments may involve many teams (i.e., more than two teams) and include many comments (e.g., more than 20 comments – See paragraphs [0048-0057].  Examiner respectfully notes that two or more topics such that component A, connect to the load balancer, change the owner to Component B, retest) ; 
determining two or more [discrete] causes of the software event by analyzing interrelations of the two or more topics (determining that component A and FileIngest APIs are failing, logging this as one defect and load balancer are two or more causes of the software event, those are comments from team member 1 and team member 2 – See Fig. 5 and paragraphs [0043-0045]); and 
autonomously recommending a solution for the software event that accounts for all of the two or more causes in order to address the software event (the issue ticket may be assigned to the team that is best suited to fix the issue...The diagnosis command suggestion system 140 automatically identifies and highlights the comment that includes one or more diagnosis commands in a past set of issue ticket comments in the issue tracking system 130. The diagnosis command suggestion system 140 identifies one or more owning team change events by analyzing contextual information associated with conversation, alongside the conversation itself, in the comments of the set of issue ticket comments. The diagnosis command suggestion system 140 identifies the comment that is likely to include the diagnosis command that triggered the concluding (final) owning team change event – See paragraphs [0047-0051]).  
Tanaka discloses searching comments conversation as forums– Fig. 5 and paragraphs [0037, 0058-0059].  Tanaka does not disclose 
public forums.
determining two or more discrete causes...
Kazman discloses 
public forums (research questions, case selection, and our data collection and evaluation strategy– See page 223.  We expected to have limited access to project participants for direct questions, but we expected to have full access to the project archives, including source code, records of change requests, discussions, and patch history – See page 225);
determining two or more discrete causes of the software event by analyzing interrelations of the two or more topics (the details of defect reduction (locating bugs and determining their causes) and testing (finding test suites well-suited to the contributions and regression testing to identify infinite loops, memory leaks, data corruption or error conditions) were of greater concern to the respondents than architecture-related quality attributes – See page 20.  A significant amount of the above data collection and analysis originates from the project repositories used in daily HDFS development work; in particular, the HDFS JIRA issue tracking database, the developer mailing list archives, and the project’s SVN code repository. From the JIRA archive, we are able to gather information about HDFS releases and details about individual JIRA “issues” (which amount to development tasks) within those releases. This data includes the properties related to an issue (e.g., the reporter, assignee, date opened, description, severity), the issue’s entire change history, comments within it, and contributed patches attempting to close the issue – see page 228).
Kazman also discloses
autonomously recommending a solution for the software event that accounts for all of the two or more causes in order to address the software event (Sample size and intrinsic variation can be managed with statistical techniques; the special causes, however, are more problematic. Any project changes during the period prior to or after the introduction confounds the analysis. Unfortunately for the research, the special causes cannot be easily controlled and it is undesirable for the project to avoid them – See page 240; summarize our findings, discuss threats to validity, make recommendations based on our findings, and sketch our future work – See page 223.  Findings, we can provide some recommendations for projects that grow beyond a point where smart, motivated programmers can manage the complexity simply via textual archives and casual transmission of project knowledge – See page 242).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kazman’s teaching into Tanaka’s invention because incorporating Kazman’s teaching would enhance Tanaka to enable to consider previous solutions to similar problems as suggested by Kazman (page 245).

Regarding claim 3, the computer-implemented method of claim 1, 
Kazman discloses 
further comprising: 
ingesting code of a software application of the software event (The events we examined were user-contributed patches to open issues. We chose data derived from patches as proxies for participation, activity, and submission quality – See page 239); and 
wherein determining two or more causes of the software event includes analyzing interrelations of the two or more topics and the code (the details of defect reduction (locating bugs and determining their causes) and testing (finding test suites well-suited to the contributions and regression testing to identify infinite loops, memory leaks, data corruption or error conditions) were of greater concern to the respondents than architecture-related quality attributes– See page 241.  Expected to have limited access to project participants for direct questions, but we expected to have full access to the project archives, including source code, records of change requests, discussions, and patch history – See pages 225.  The text analysis of participant’s discussions was added later in the research – See page 226).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kazman’s teaching into Tanaka’s invention because incorporating Kazman’s teaching would enhance Tanaka to enable to discuss software issues and how to solve them as suggested by Kazman (page 226).

Regarding claim 7, the computer-implemented method of claim 3, 
Kazman discloses 
wherein the solution includes condensing the code (Other works have tried to assess OSS projects’ success in terms of the validity of its output (i.e., the software produced)...considers together design dependencies and version change histories to enumerate possible modularity violations that can be detrimental to the software quality– See page 225).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Kazman’s teaching into Tanaka’s invention because incorporating Kazman’s teaching would enhance Tanaka to enable to focus on value as perceived by adopters and users of the software as suggested by Kazman (page 225).

Regarding claim 10. 
Tanaka and Kazman disclose
A system comprising: 
a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to: 
Regarding claim 10, recites the same limitations as rejected claim 1 above.
Regarding claim 13, recites the same limitations as rejected claim 3 above.

Regarding claim 16. 
Tanaka and Kazman disclose
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
Regarding claim 16, recites the same limitations as rejected claim 1 above.
Regarding claim 19, recites the same limitations as rejected claim 3 above.

8.	Claim(s) 2, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kazman as applied to claims 1, 10 and 16 respectively above, and further in view of Preetha Chatterjee (Exploratory Study of Slack Q&A Chats as a Mining Source for Software Engineering Tools, 2019 —art of record -- herein after Chat).

Regarding claim 2, the computer-implemented method of claim 1, 
Chat discloses
further comprising searching real-time messages of a plurality of conversations between a plurality of user devices for messages that relate to the software event (Chats in some channels follow a Q&A format, with information seekers posting questions and others providing answers, possibly including code snippets or stack traces – See page 491), wherein the analyzing interrelations of the two or more topics includes identifying that some topics of some messages of the plurality of messages of some conversations of the plurality of conversations relate to other messages of the plurality of messages of other conversations of the plurality of conversations (Developer chats are typically informal conversations, with rapid exchanges of messages between two or more developers, where several clarifying questions and answers are often communicated in short bursts – See page 490). Public chats comprise multiple communities focused on particular topics such as a technology, with specific channels within a given community assigned to general discussion or to particular subtopics – See page 491.  Multiple individuals working together to produce an answer to the initial question. These conversations present an additional mining challenge, as utterances form a complex dependence graph, as answers are contributed and debated concurrently – See page 499).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chat’s teaching into Tanaka’s and Kazman’s inventions because incorporating Chat’s teaching would enhance Tanaka and Kazman to enable ask and answer specific development questions, with the aim of improving their own skills and helping others as suggested by Chat (page 490).

Regarding claim 11, recites the same limitations as rejected claim 2 above.
Regarding claim 17, recites the same limitations as rejected claim 2 above.

9.	Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kazman as applied to claims 3, 13 and 17 respectively above, and further in view of Sharma et al. (US Patent No. 11,221,907 B1 –art of record-- herein after Sharma1).

Regarding claim 6, the computer-implemented method of claim 3, 
Sharma1 discloses
the solution includes changing some lines of the code (operator remediation – See Fig. 2; automatically search historical records related to one or more of recent code changes – See Col. 1, lines 61-67 and col. 2, lines 1-15).
autonomously changing the some lines of the code per the solution (automatically search historical records related to one or more of recent code changes – See Col. 1, lines 61-67 and col. 2, lines 1-15); and
 adding a comment within the code adjacent the some lines (receive commands from a human team to make changes to the system to address the disruption – See col. 2, lines 29-54), 
wherein the comment includes information on at least one of the software event, the two or more topics, the one or more conversations, and the two or more causes (an instruction to roll back one or more of the changes to a previous version of the software, shutting down a faulty server, changing the information in a configuration file, adding capacity to computing power, bandwidth, server allocation, or other resources, shutting down or restarting a software process, or contacting a vendor to escalate the issue – See col. 2, lines 29-54).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sharma1’s teaching into Tanaka’s and Kazman’s inventions because incorporating Shama1’s teaching would enhance Tanaka and Kazman to enable to determine a new change has occurred in the software as suggested by Sharma1 (col. 7, lines 16-24).

Regarding claim 18, the computer program product of claim 17, 
Sharma1 discloses 
wherein the solution is not identified in the one or more public forums (A permanent solution comes from further software development (Step 215) addressing the issue, the results of which are then tested in the non-production environment (Step 220) to review for any issues the new development may introduce – See col. 5, lines 1-22). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sharma1’s teaching into Tanaka’s and Kazman’s inventions because incorporating Shama1’s teaching would enhance Tanaka and Kazman to enable to provide solution from further software development as suggested by Sharma1 (col. 5, lines 1-22).

10.	Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kazman as applied to claims 1 and 10 respectively above, and further in view of Abhishek Sharma (Analyzing Offline Social Engagements: An Empirical Study of Meetup Events Related to Software Development, 2019 –art of record-- herein after Sharma2).

Regarding claim 8, the computer-implemented method of claim 1, 
Tanaka discloses
wherein a neural network autonomously searches the one or more public forums for the software event (searching, using a command detection model, for a first comment that contains a diagnosis command, while moving up a timeline, starting from a comment that immediately precedes a concluding owning team change event—See paragraphs [0058-0059]) and identifies the two or more topics and determines two or more causes of the software event substantially immediately upon detecting that the ticket is received in the software development system (the diagnosis command suggestion system 140 identifies the comment as including the diagnosis command that triggered the concluding owning team change event in the set of issue ticket comments – See paragraphs [0058-0059]), 
Tanaka discloses command detection model is a machine learning model.  Tanaka does not disclose neural network wherein the neural network autonomously provides a solution for the software event that accounts for all of the two or more causes in order to address the software event substantially immediately upon determining the two or more causes.
Sharma2 discloses neural network wherein the neural network autonomously provides a solution for the software event that accounts for all of the two or more causes in order to address the software event substantially immediately upon determining the two or more causes (our case Meetup related software events – See page 3 and Fig. 2. The topic react-native is a framework used to develop cross-platform applications in javascript. The topic tensorflow corresponds to an open-source software library which is very popular in developing machine learning based applications especially the ones based on neural networks – See pages 8-9).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sharma2’s teaching into Tanaka’s and Kazman’s inventions because incorporating Sharma2’s teaching would enhance Tanaka and Kazman to enable to develop cross-platform applications in developing machine learning based applications especially the ones based on neural networks as suggested by Sharma2 (page 9).
Regarding claim 12, recites the same limitations as rejected claim 8 above.

11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kazman as applied to claim 1 above, and further in view of Nidd et al. (US Pub. No. 2021/0133622 A1 – herein after Nidd).

Regarding claim 9, the computer-implemented method of claim 1, 
Tanaka discloses
further comprising: 
identifying that the software event is of a domain of software events (many sets of issue ticket comments (e.g., hundreds) for many common problem domains – See paragraph [0035]); and 
sending the software event to a machine learning model (the command detection model is a machine learning model – See paragraph [0034]) that has been trained in the domain of software events to analyze the software event such that (a command detection model 180 detects comments with diagnosis commands. The command detection model 180 is pre-trained with many sets of issue ticket comments (e.g., hundreds) for many common problem domain – See paragraphs [0034-0036]): 
the machine learning model searches the one or more public forums for the software event (the diagnosis command suggestion system 140, for a set of issue ticket comments, searching, using a command detection model – See paragraph [0058]); 
the machine learning model identifies the two or more topics (the diagnosis command suggestion system 140 provides an option to train a command detection model 180 with the sets of issue ticket comments for the application problem domain – See paragraph [0036-0037]); and 
Tanaka does not disclose
the machine learning model determines the two or more causes.
Nidd discloses 
P201909285US01Page 30 of 36the machine learning model determines the two or more causes (the trained ML program is able to generate canonical event data that enables any downstream event handling system to quickly and accurately decide which of the provided events has to be addressed first, what kind of countermeasures needs to be taken and what possible root causes may be responsible for a particular event – See paragraph [0150]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nidd’s teaching into Tanaka’s and Kazman’s invention because incorporating Nidd’s teaching would enhance Tanaka and Kazman to enable to use machine learning to identify the events as suggested by Nidd (paragraphs [0212-0220]).

			Allowable Subject Matter	
12.	Claims 4-5, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
			
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kochura et al. (US Pub. No. 2017/0262360 A1) discloses
determining two or more discrete causes of the software event by analyzing interrelations of the two or more topics (the details of defect reduction (The results of the NLP processing, referred to herein as “change set features” can be input, along with the detected test failure, to a software defect origin model that was previously built using machine learning tools from previously detected defects and their root causes. Output from the software defect origin model can include one or more possible origins of the current defect – see paragraph [0026]).
Siconolfi et al. (US Patent No. 10,489,728 B1) discloses
receiving a ticket relating to a software event in a software development system (During the course of development, suppose that a problem arises, and the problem produces an error code relating to a database that is used by the software application. Upon determining that the problem has occurred, a user can then generate a problem ticket that describes the problem and that describes the associated error code – See col. 4, lines 22-53); searching one or more public forums on software development for the software event (Once meta-data is extracted from the information that is included with the problem ticket, the system of one or more embodiments can compare the extracted information against an aggregation of information that corresponds to previous error messages and previous searches. The system can compare the locations, the inputs, the position, and any other fields between the information extracted from the problem ticket and the aggregation of information that corresponds to previous error messages/searches – See col. 6, lines 24-46).
Anderson et al. (US pub. No. 2015/0278748 A1) discloses
identifying two or more topics on the software event from one or more conversations from the one or more public forums that regard the software event (process for defining proxy expertise based on incidence rates of posts by members (i.e., experts 314a-314c) of the social media group 316 depicted in FIG. 3. A post is an entry into a chat board, shared webpage, etc. that is used by members of social media group 316. For example, in depiction 400 there are multiple social media topics 402, which are related to posts by the experts – See paragraphs [0035-0042]); determining two or more discrete causes of the software event by analyzing interrelations of the two or more topics (the areas of expertise, held by the friend members of the social network group, are then associated with the proxy SME. For example, in FIG. 3, proxy SME 312 is associated with the areas of expertise related to issues A, C, and C, due to the relationship that proxy SME 312 with experts 314a-314c in their shared social media group 316 – See paragraph [0065]).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192